BURNETT, Judge.
The question presented is whether the crime of failing to “make” an income tax “return,” as provided in the Idaho income tax code, includes failure to “file” the return. We hold that it does.
This case began when Stephen and Diane Gibson were charged by misdemeanor complaint with willfully failing to “make” a “return” of income under I.C. § 63-3075(a). A jury trial was held in the magistrate division of the district court. The prosecutor presented proof that the Gibsons had failed to file a tax return with the Idaho State Tax Commission for 1983. At the conclusion of the state’s case, the Gibsons, representing themselves in propria persona, moved to dismiss the complaint on the ground the state had failed to prove a failure to “make” a return. They contended that the state had shown only a failure to “file” a return. They reasoned that the language of I.C. § 63-3075(a) — “make such returns” — was directed solely to the acts of completing tax forms, dating them and signing them. Accordingly, they urged that proof of failure to “file” did not establish the elements of the crime charged in this case.
Apparently, the magistrate accepted some of this reasoning. In any event, the motion to dismiss was granted.1 The state then perfected an appeal to the district *772court solely on questions of law: whether the making of an income tax return requires that the return be filed; and, if so, whether willful failure to file an income tax return is a crime under I.C. § 63-3075(a). The district court answered both inquiries in the affirmative. The Gibsons then appealed, bringinq the case to us.
As noted above, the Gibsons assert that the phrase “make such returns,” as used in I.C. § 63-3075(a), stops short of requiring a return to be filed. Additionally, they argue that if the statute is given a broader meaning, it is unconstitutionally vague because it fails to provide an accused adequate notice of the nature of the offense. The state responds that the statutory scheme plainly embraces a duty to file. With the latter argument, we agree.
Chapter 30, title 63, of the Idaho Code governs the imposition, collection and administraton of income taxation in Idaho. The statute, taken as a whole, requires that persons earning above certain income levels must “make” tax “returns” annually. 1.C. § 63-3030. The tax form must be filed with the Idaho Tax Commission on or before a deadline date — which, for most taxpayers, is the 15th day of April following the close of the calendar year. I.C. § 63-3032. Persons who fail to comply with these provisions are subject to the criminal penalties set forth in I.C. § 63-3075. We see no cogent reason to engraft upon this scheme an interpretation so restrictive that it eviscerates any meaningful basis for enforcement by criminal prosecution.
In our view, the word “returns” — when used in the tax code — connotes to an ordinary reader forms which are completed and submitted to the appropriate taxing authority. Moreover, “tax return” has been defined in legal parlance as “[t]he form on which a report of income, deductions and exemptions is made and which is forwarded with the tax payment.” BLACK’S LAW DICTIONARY 1311 (5th ed. 1979) (emphasis added). Although a semantic argument can be made, distinguishing between the act of “making” or filling out the tax form and the act of “filing” it, we think it is a distinction bereft of substance. It fails to take account of the contextual linkage between the words “make” and “returns.” The fact that I.C. § 63-3075(a) refers to tax “returns” clearly indicates that the documents, once completed, are to be filed.2 A completed but unfiled “return” does not satisfy the reporting obligation explicitly contemplated by the tax code.
Although the wording of I.C. § 63-3075(a) is imperfect, its meaning is clear enough when read, as it must be, in conjunction with all other pertinent sections of the code. See, e.g., Jackson v. Jackson, 87 Idaho 330, 393 P.2d 28 (1964). The courts must construe statutes to avoid absurdity and to effectuate legislative intent. Diefendorf v. Gallet, 51 Idaho 619, 10 P.2d 307 (1932). Here, the unmistakable intent of the Legislature, in enacting the penalty provisions of the tax code, was to punish those persons who willfully failed to comply with their reporting obligations. This obligation obviously includes forwarding the necessary documents and information to the tax commission. We conclude that the phrase to “make such returns,” as set forth in I.C. § 63-3075(a), contemplates filling out and filing the annual tax forms.3
Accordingly, the decision of the district court, reversing the magistrate’s order of dismissal, is affirmed. The case is remanded for proceedings consistent with this opinion.
WALTERS, C.J., and SWANSTROM, J., concur.

. The magistrate also expressed a view that I.C. § 63-3030A, which permits a district court to enter a writ of mandate compelling the filing of a delinquent return, was the state’s exclusive remedy for a taxpayer’s failure to file. The district judge disagreed with this reasoning. No party to this appeal has raised the issue. Accordingly, we will not address it at length. Nonetheless, we do note a significant distinction between a civil remedy which enables the state to obtain a tax return and a criminal sanction which penalizes a taxpayer for failing to file. In our view, the civil remedy does not preclude the state from initiating criminal prosecutions against recalcitrant taxpayers.


. Indeed, this Court previously has affirmed at least one judgment of conviction under I.C. § 63-3075 where the defendant failed to file an Idaho income tax return. See State v. Staples, 112 Idaho 105, 730 P.2d 1025 (Ct.App.1986).


. Because we have concluded that the meaning of I.C. § 63-3075(a) is clear, we need not separately consider the contention that the statute is unconstitionally vague.